DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 8 and 15.
Pending: 1-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by CHEN (US 9418745 B1).

Re: Independent Claim 1, CHEN discloses memory cell circuitry (CHEN Fig. 1A), comprising:
a first transistor configured to have a threshold voltage of the first transistor modulated by hot carrier injection (CHEN Fig. 1A: 15A and col. 2, ll. 11-14 “…Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”);
a second transistor coupled to the first transistor and configured to have a threshold voltage of the second transistor modulated by hot carrier injection (CHEN Fig. 1A: 15B and col. 2, ll. 11-14 “…Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”);
a word line coupled to a gate of the first transistor and to a gate of the second transistor (CHEN Fig. 1A: WL and col. 1, line 52);
a first bit line coupled to the first transistor (e.g. CHEN Fig. 1A: BLT and col. 1, ll. 45-46) and a second bit line coupled to the second transistor (e.g. CHEN Fig. 1A: BLC and col. 1, ll. 45-46); and
(CHEN Fig. 1A: SL), the word line and the source line configured to cause hot carrier injection (HCI) into the first transistor when a first supply voltage is applied to the word line and the source line (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…its Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”), and
the second bit line is floated and the first bit line is grounded, and into the second transistor when a first supply voltage is applied to the word line and the source line, and the first bit line is floated and the second bit line is grounded (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…2) a write logic “0” state, e.g., when the respective BLT terminal 14 is at 1.7 Volts and BLC terminal 16 is floating (or may be at 0.0 Volts) with a wordline WL of 2.2 Volts applied to the gates of each transistor 15B, 15A; however, the voltages on BLT and BLC could be swapped to store a logic “1” value in the cell;”). 

Re: Independent Claim 8, CHEN discloses a memory cell array (CHEN Fig. 1A-B and col. 2, line 60, “…bit memory array 10…”), comprising:
input and output circuitry (CHEN Fig. 1A: 25 and 30); and
a plurality of memory cells (CHEN Fig. 1A-B and col. 2, line 60, “…bit memory array 10…”), that include:
a first transistor configured to have a threshold voltage of the first transistor modulated by hot carrier injection (CHEN Fig. 1A: 15A and col. 2, ll. 11-14 “…Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”);
a second transistor coupled to the first transistor and configured to have a threshold voltage of the second transistor modulated by hot carrier injection (CHEN Fig. 1A: 15B and col. 2, ll. 11-14 “…Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”);
a word line coupled to a gate of the first transistor and to a gate of the second transistor (CHEN Fig. 1A: WL and col. 1, line 52);
a first bit line coupled to the first transistor (e.g. CHEN Fig. 1A: BLT and col. 1, ll. 45-46) and a second bit line coupled to the second transistor (e.g. CHEN Fig. 1A: BLC and col. 1, ll. 45-46); and
a source line coupled to the drain of the first transistor and to the drain of the second transistor (CHEN Fig. 1A: SL), the word line and the source line configured to cause hot carrier injection (HCI) into the first transistor when a first supply voltage is applied to the word line and the source line (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…its Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”), and
the second bit line is floated and the first bit line is grounded, and into the second transistor when a first supply voltage is applied to the word line and the source line, and the first bit line is floated and the second bit line is grounded (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…2) a write logic “0” state, e.g., when the respective BLT terminal 14 is at 1.7 Volts and BLC terminal 16 is floating (or may be at 0.0 Volts) with a wordline WL of 2.2 Volts applied to the gates of each transistor 15B, 15A; however, the voltages on BLT and BLC could be swapped to store a logic “1” value in the cell;”).

Re: Claim(s) 2 and 9, CHEN disclose(s) all the limitations of claims 1 and 8 on which these claims depend. CHEN further discloses:
further comprising a sense amplifier configured to access a differential voltage from the first bit line and the second bit line in response to a second supply voltage being applied to the word line and to the source line (CHEN Fig. 1B, Read operation).

Re: Claim(s) 3 and 10, CHEN disclose(s) all the limitations of claims 1 and 8 on which these claims depend. CHEN further discloses:
further comprising a bit cell that includes the first transistor and the second transistor and is an HCI fuse bit cell (CHEN Fig. 1A: 11 and col. 1, ll. 27-48 and col. 2, ll. 11-14 “…the target memory cell 11… HCl (hot carrier injection) effects.”).

Re: Claim(s) 4 and 11, CHEN disclose(s) all the limitations of claims 1 and 8 on which these claims depend. CHEN further discloses:
wherein the hot carrier injection into the first transistor causes Vt degradation of the first transistor and the hot carrier injection into the second transistor causes Vt degradation of the second transistor (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…its Vt of the transistor (i.e. 15B or 15A) of the target memory cell 11 gets shifted from its nominal value (0.25V˜0.3V) to a higher value (e.g., ˜0.45 to 0.5V) due to BTI (Bias temperature instability) and HCl (hot carrier injection) effects.”. Emphasis added.).

Re: Claim(s) 5 and 12, CHEN disclose(s) all the limitations of claims 4 and 11 on which these claims depend. CHEN further discloses:
wherein the Vt degradation of the first transistor causes the storage of a first logic level (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…2) a write logic “0” state, e.g., when the respective BLT terminal 14 is at 1.7 Volts and BLC terminal 16 is floating (or may be at 0.0 Volts) with a wordline WL of 2.2 Volts applied to the gates of each transistor 15B, 15A; however, the voltages on BLT and BLC could be swapped to store a logic “1” value in the cell;”. Cell 11 stores complementary values in transistor pair 15A-B).

Re: Claim(s) 6 and 13, CHEN disclose(s) all the limitations of claims 4 and 11 on which these claims depend. CHEN further discloses:
wherein the Vt degradation of the second transistor causes the storage of a second logic level (CHEN Fig. 1A: Fig. 1B and col. 2, ll. 43-48 “…2) a write logic “0” state, e.g., when the respective BLT terminal 14 is at 1.7 Volts and BLC terminal 16 is floating (or may be at 0.0 Volts) with a wordline WL of 2.2 Volts applied to the gates of each transistor 15B, 15A; however, the voltages on BLT and BLC could be swapped to store a logic “1” value in the cell;”. Cell 11 stores complementary values in transistor pair 15A-B).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
BOIVIE (US 10423805 B2) a private key of a public-private key pair with a corresponding identity is written to an integrated circuit including a processor, a non-volatile memory, and a cryptographic engine coupled to the processor and the non-volatile memory. The private key is written to the non-volatile memory. The integrated circuit is implemented in complementary metal-oxide semiconductor 14 nm or smaller technology. The integrated circuit is permanently modified, subsequent to the writing, such that further writing to the non-volatile memory is disabled and such that the private key can be read only by the cryptographic engine and not off-chip. Corresponding integrated circuits and wafers are also disclosed.
Allowable Subject Matter
Claims 15-20 are allowed. 

Re: Independent Claim 15 (and its dependent claim(s) 16-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
causing a second reset of the memory cell, including:
applying a third program voltage to the gate of the first transistor and to the gate of the second transistor for a third duration that causes a second shift in the threshold voltage of the first transistor that is at least three times the magnitude of the first shift in the threshold voltage of the first transistor; and
responsive to the applying the third program voltage, providing access to a third differential signal that includes voltages that correspond to the bit line of the first transistor and the bit line of the second transistor.

Claim(s) 7 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim(s) 7 and 14, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the un-programmed bit cell contains a random value that is used to generate a random key for physical unclonable function (PUF) applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov